[Cite as State v. Price, 2017-Ohio-8591.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellant,             :

v.                                                :                 No. 17AP-535
                                                               (C.P.C. No. 17EP 400)
James Price,                                      :
                                                          (ACCELERATED CALENDAR)
                 Defendant-Appellee.              :


                                            D E C I S I O N

                                    Rendered on November 16, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Valerie B.
                 Swanson, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.
        {¶ 1} The State of Ohio is appealing from the granting of an application to seal the
trial court record of a case involving James Price. The State has assigned two errors for our
consideration:
                 [I.] THE TRIAL COURT ERRED IN GRANTING THE
                 APPLICATION TO SEAL THE RECORD OF CASE NO. 13CR-
                 5578, AS IT LACKED JURISDICTION TO DO SO BASED
                 UPON APPLICANT'S FAILURE TO QUALIFY AS AN
                 "ELIGIBLE OFFENDER."

                 [II.] THE TRIAL COURT ERRED WHEN IT GRANTED AN
                 APPLICATION TO SEAL THE RECORD OF A CONVICTION
                 BEFORE THE STATUTORY WAITING PERIOD HAD
                 ELASPED.

        {¶ 2} No person has filed an appellate brief on behalf of Price.
No. 17AP-535                                                                                2


       {¶ 3} Based on the information at our disposal, we find that the State of Ohio is
correct in its assertion that Price is not an eligible offender. Price was charged with
domestic violence in 2013. A plea bargain was worked out and he was convicted of
disorderly conduct as a misdemeanor of the fourth degree following a guilty plea.
       {¶ 4} Over one year later, Price pled guilty to improper handling of a firearm, a fifth
degree felony. This plea was the product of a second plea bargain. The events involved did
not overlap.
       {¶ 5} About one month after his plea to the felony charges, Price was allowed to
plead to a misdemeanor criminal mischief charge. Again, the plea was part of a plea
bargain. A charge of domestic violence was amended to the criminal mischief charge. An
assault charge was dismissed.
       {¶ 6} The phrase "eligible offender" is defined in R.C. 2953.31(A) as:
               "Eligible offender" means anyone who has been convicted of
               an offense in this state or any other jurisdiction and who has
               not more than one felony conviction, not more than two
               misdemeanor convictions , or not more than one felony
               conviction and one misdemeanor conviction in this state or
               any other jurisdiction. When two or more convictions result
               from or are connected with the same act or result from
               offenses committed at the same time, they shall be counted as
               one conviction. When two or three convictions result from the
               same indictment, information, or complaint, from the same
               plea of guilty, or from the same official proceeding, and result
               from related criminal acts that were committed within a
               three-month period but do not result from the same act or
               from offenses committed at the same time, they shall be
               counted as one conviction, provided that a court may decide
               as provided in division (C)(1)(a) of section 2953.32 of the
               Revised Code that it is not in the public interest for the two or
               three convictions to be counted as one conviction.

       {¶ 7} Price was involved in three separate instances of criminal conduct. He simply
does not qualify as an eligible offender.
       {¶ 8} We, therefore, sustain the first assignment of error. Given our finding as to
the first assignment of error, the second assignment of error is rendered moot. The timing
of his filing is irrelevant since he did not qualify as an eligible offender.
No. 17AP-535                                                                               3


        {¶ 9} As a result, we vacate the granting of the application to seal Price's criminal
records and remand the case to the trial court to enter an entry denying the application to
seal.
                                                                      Judgment vacated;
                                                          case remanded with instructions.

                             KLATT and SADLER, JJ., concur.